Exhibit 99 TI reports financial results for 3Q10 Conference call on TI website at 4:30 p.m. Central time today www.ti.com/ir DALLAS (Oct. 25, 2010) – Texas Instruments Incorporated (TI) (NYSE: TXN) today announced third-quarter revenue of $3.74 billion, net income of $859 million and earnings per share of 71 cents. “Our strong performance was driven by growth in all of our segments,” said Rich Templeton, TI chairman, president and chief executive officer.“TI’s continuing transformation to a company focused on Analog and Embedded Processing delivered new highs for both gross and operating margins.Strong earnings per share demonstrate the combined impact of solid profits and our diligence to return excess capital to our shareholders through stock repurchases. “Demand from industrial markets was especially strong, while consumer demand cooled, impacting markets such as computing and televisions.Across a wide array of markets, our Analog and Embedded Processing products and Wireless smartphone chips continued to gain share.These products are broadly needed in today’s electronic equipment, and our market share gains reflect the focused investments we’ve made in our portfolio, applications support and manufacturing capacity. “Importantly, we soon will begin initial shipments from RFAB, the world’s first 300-millimeter manufacturing facility for analog semiconductors.In the quarter, we also purchased a 200-millimeter analog manufacturing facility in Aizu, Japan, and this month we began our first semiconductor manufacturing operations in China with the purchase of a facility in the high-tech region of Chengdu.These purchases have been made at substantial discounts, and they support our plans to continue gaining market share over the long term. “As we move into the fourth quarter, we expect sequentially lower revenue reflecting a combination of seasonal patterns, continued soft demand in computing and consumer markets, and slowing growth in the industrial market,” Templeton concluded. 3Q10 financial summary Amounts are in millions of dollars, except per-share amounts. 3Q10 3Q09 vs. 3Q09 2Q10 vs. 2Q10 Revenue $ $ 30
